

117 S1648 IS: To amend title 10, United States Code, to authorize the construction of naval vessels in shipyards in North Atlantic Treaty Organization countries.
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1648IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the construction of naval vessels in shipyards in North Atlantic Treaty Organization countries.1.Construction of naval vessels in shipyards in North Atlantic Treaty Organization countriesSection 8679 of title 10, United States Code, is amended—(1)in subsection (a), by striking subsection (b) and inserting subsections (b) and (c); (2)by redesignating subsection (c) as subsection (d); and(3)by inserting after subsection (b) the following new subsection (c):(c)Construction of naval vessels in shipyards in NATO countriesThe Secretary of the Navy may construct a naval vessel in a foreign shipyard if—(1)the shipyard is located within the boundaries of a member country of the North Atlantic Treaty Organization; and(2)the cost of construction of such vessel in such shipyard will be less than the cost of construction of such vessel in a domestic shipyard..